                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

AUBREY JOHNSON,                                :
          Petitioner,                          :
                                               :
       v.                                      :        CASE NO. 3:19-cv-1453 (KAD)
                                               :
STATE OF CONNECTICUT ,                         :
           Respondent.                         :

                                   ORDER OF DISMISSAL

Preliminary Statement

       The petitioner, Aubrey Johnson (“Johnson”), filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 challenging his 2010 conviction of possession of narcotics with

intent to sell. See State v. Johnson, No. KNL-CR10-0110672-T (Conn. Super. Ct. Sept. 27,

2010).1 Upon review of the petition, it is apparent that Johnson did not exhaust his state court

remedies before commencing this action. The petition must therefore be dismissed, albeit

without prejudice.

Background

       Johnson pled guilty and was sentenced on September 27, 2010 to a term of imprisonment

of four years followed by four years of special parole. Doc. No. 1 ¶¶ 2, 3, 6. He did not appeal

his conviction. Id. ¶ 8.

       On March 20, 2019, Johnson filed a motion for sentence modification in state court,

challenging his sentence on the grounds that imposition of the term of special parole violated his

rights to due process and to be free from double jeopardy. Id. ¶ 11. He has not yet received a



       1
        Available at jud2.ct.gov/crdockets/CaseDetailDisp.aspx?source=Pending&Key=4472e8fd-4cfd-
479b-bdbd-27768321cae3.
hearing on his motion and is awaiting action from the court. Id. Johnson concedes that, once the

trial court rules on his motion, he may appeal that decision. Id. ¶ 11(e).

        On September 16, 2019, Johnson commenced this action challenging his sentence on the

same grounds raised in his motion for sentence modification.

Standard of Review

        Before filing a petition for writ of habeas corpus in federal court, Johnson must properly

exhaust his state court remedies. O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); 28 U.S.C. §

2254(b)(1). He must present the essential factual and legal bases for his federal claims to each

appropriate state court, including the highest state court capable of reviewing it, to afford the

state courts a full and fair “opportunity to pass upon and correct alleged violations of its

prisoners’ federal rights.” Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam) (internal

quotation marks and citation omitted).

        Failure to exhaust state remedies may be excused only if “there is no opportunity to

obtain redress in state court or if the corrective process is so clearly deficient to render futile any

effort to obtain relief.” Duckworth v. Serrano, 454 U.S. 1, 3 (1981) (per curiam); 28 U.S.C. §

2254(b)(1)(B).

Discussion

        A decision on a motion to modify sentence may be appealed. See, e.g., State v. Lombard,

19 Conn. App. 631, 563 A.2d 1030 (1989) (considering appeal from trial court decision granting

motion to modify sentence). Johnson also concedes in his petition that he can file an appeal once

the state court decides his motion. Thus, it is clear from the face of the petition that state court

remedies are available to Johnson and that he is in the process of pursuing them. As the


                                                   2
Connecticut Supreme Court has not yet been afforded an opportunity to review his claims,

Johnson has not exhausted his state court remedies. This federal petition is premature.

Conclusion

       The petition for writ of habeas corpus is DISMISSED without prejudice for failure to

exhaust state court remedies before commencing this action. Johnson may file a new habeas

action after the Connecticut Supreme Court has ruled on his claims.

       The Court concludes that jurists of reason would not find it debatable that Johnson failed

to exhaust his state court remedies on the double jeopardy and due process challenges asserted in

the petition. Thus, a certificate of appealability will not issue. See Slack v. McDaniel, 529 U.S.

473, 484 (2000) (holding that when a district court denies a habeas petition on procedural

grounds, a certificate of appealability should issue if jurists of reason would find debatable the

correctness of the district court’s decision).

   The Clerk is directed to close this case.

   SO ORDERED this 19th day of September 2019 at Bridgeport, Connecticut.


                                                             /s/
                                                      Kari A. Dooley
                                                      United States District Judge




                                                 3
